DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 10/29/2020.  Claims 1-3, 5, 7-11, 13, and 15-19.  Claims 4, 6, 12, 14, and 20 have been cancelled.  No claims have been added.  Claims 1, 9, and 17 are independent claims. 

Rejections - Withdrawn
The previous 35 U.S.C §103 rejection of claims 1-3, 5, 7, 9-11, 13, 15, and 17-19 over Daniels in view of Karstens is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claims 4, 6, 12, 14, and 20 over Daniels in view of Karstens is withdrawn as necessitated by cancellation.
The previous 35 U.S.C §103 rejection of claims 8 and 16 over Daniels in view of Karstens in further view of Bell is withdrawn as necessitated by amendment.

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but are moot in view of the new grounds of rejection.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been acknowledged.

Information Disclosure Statement
The information disclosure statements submitted on 08/10/2020 and 08/11/2020 were filed on the mailing date of the application on 11/17/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  According to paragraph [0040], Applicant appears to designate Figure 1 as prior art in stating: “FIG. 1 is a diagram of a source code and an interface for implementing a button window in related art, according to some embodiments of the present disclosure” [Emphasis added].  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “the changed stacking relation” in the tenth line.  Examiner suggests reciting “the change in the  stacking relation”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “resulting in changes the stacking relation” in the fifth line.  Examiner believes a word is missing and suggests reciting “resulting in changes in.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “the changed stacking relation” in the seventh line.  Examiner suggests reciting “the change in the  stacking relation”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Claim 9 recites “the changed stacking relation” in the fourteenth line.  Examiner suggests reciting “the change in the  stacking relation”.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  Claim 17 recites “the changed stacking relation” in the thirteenth line.  Examiner suggests reciting “the change in the  stacking relation”.  Appropriate correction is required.

Examiner Note
The positively recited “processor” element of claim 9 has been interpreted as requiring hardware.
The terminology "non-transitory" of claim 17 has been interpreted as excluding signal subject matter, as per the January 26, 2010 Kappos' memo on statutory subject matter eligibility. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 9-11, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rodden et al. (US 6,473,102 B1; hereafter “Rodden”) in view of Kirtane et al. (US 2010/0077347 A1; hereafter “Kirtane”).

Regarding Claim 1, Rodden teaches a method for controlling a window, comprising: detecting a starting operation to start an application (APP); (Rodden column 3 lines 33-46; column 5 lines 9-10: clicking on an application to run the application on the computer; Fig. 2 showing window 40 which would have to be started by a detected starting operation)
starting the APP in response to the starting operation being detected; (Rodden column 3 lines 33-46; column 5 lines 9-10: the user interface includes window 40 associated with a particular application program running on the computer; launching an application; Fig. 2)
creating a target window at a set layer; (Rodden column 3 lines 35-39, 47-51: a utility window 42 [target window] is generated; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so and 
displaying a function button icon of the APP in the target window, (Rodden column 3 lines 35-43; column 5 lines 9-10: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer)
wherein the method further comprises: in response to detecting a change in a stacking relation between the target window and the desktop icon layer window, adjusting a layer of at least one of the target window or the desktop icon layer window according to the changed stacking relation, to allow the target window to be located at the set layer. (Rodden column 2 lines 12-17; column 3 lines 47-51; column 7 lines 39-47, 60 to column 8 line 5: describing in response to changes in the configuration, the utility window will always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 4 lines 11-17; 20-28; column 6 lines 35-36: In each of these various scenarios, the user may desire to have access to the buttons of the utility window 42 at all times. In accordance with one aspect of the present invention, such a result can be attained by automatically repositioning and/or resizing the window whenever an event occurs which could have an effect upon the content of the displayed window)
Rodden may not explicitly teach every aspect of the target window being a sibling of a desktop icon layer window.
Kirtane teaches the target window being a sibling of a desktop icon layer window, (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, the Explorer.exe process displays the operating system shell 340 for Microsoft Windows, and displays user interface elements such as the user's desktop [desktop icon layer window] and a taskbar [target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the target window to be a sibling of the desktop icon layer window as taught by Kirtane for the benefit of controlling a window of Rodden, with a reasonable expectation of success, because the target window being a sibling of the desktop establishes a reference for a stacking relationship, thus, enhancing the window management functionality. In addition, references (Rodden and Kirtane) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface management. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 2, Rodden in view of Kirtane teaches further comprising: determining at least one window of the desktop icon layer window or a parent window of the desktop icon layer window; (Rodden column 3 lines 31-35: user interface also includes a desktop area 36 which contain various icons 38, and a window 40 associated with a particular application program running on the computer….NOTE: window 40 being a window of the desktop icon layer window) and 
creating the target window according to the at least one window, (Rodden column 3 lines 35-39, 47-51: generating a utility window 42; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 3 lines 35-43: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer; Fig. 2)
wherein the target window and the desktop icon layer window belong to one parent window. (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, 

Regarding Claim 3, Rodden in view of Kirtane teaches further comprising: acquiring the stacking relation between the target window and the desktop icon layer window. (Rodden column 2 line 12-17; column 3 lines 47-51; column 4 lines 34-47; column 7 lines 60-66: determining position between the utility window and the desktop…NOTE: the stacking relationship would have to be acquired in order for the utility window to remain in the foreground) [The motivation of claim 1 is applicable to claim 3 and thereby incorporated]

Regarding Claim 5, Rodden in view of Kirtane teaches wherein the acquiring the stacking relation between the target window and the desktop icon layer window comprises: acquiring the stacking relation between the target window and the desktop icon layer window in response to the change in the stacking relation between the target window and the desktop icon layer window. (Rodden column 1 lines 12-14; column 2 lines 12-17: automatically repositioning and/or resizing of utility windows in response to actions that may affect the view or content of such windows on a display; column 3 lines 47-51; column 4 lines 43-51; column 7 lines 60-66: In response to a notification that an event has occurred which could affect the content of a window, a determination is first made at step 50 whether any window is currently being displayed which has been designated as one which the user desires to keep on the desktop…NOTE: the stacking relationship would have to be acquired in order for 

Regarding Claim 9, Rodden teaches a device for controlling a window, comprising a processor and memory, wherein the memory stores an instruction executable by the processor, (Rodden column 3 lines 1-13: processor; memory Fig. 1)
wherein the processor is adapted to implementing a method for controlling a window, the method comprising: (Rodden column 8-15; Fig. 1)
detecting a starting operation to start an application (APP); (Rodden column 3 lines 33-46; column 5 lines 9-10: clicking on an application to run the application on the computer; Fig. 2 showing window 40 which would have to have be started by a detected starting operation)
starting the APP in response to the starting operation being detected; (Rodden column 3 lines 33-46; column 5 lines 9-10: the user interface includes window 40 associated with a particular application program running on the computer; Fig. 2)
creating a target window at a set layer; (Rodden column 3 lines 35-39, 47-51: a utility window 42 [target window] is generated; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; Fig. 2) and 
displaying a function button icon of the APP in the target window, (Rodden column 3 lines 35-43; column 5 lines 9-10: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer)
wherein the method further comprises: in response to detecting a change in a stacking relation between the target window and the desktop icon laver window, adjusting a laver of at least one of the target window or the desktop icon layer window according to the changed stacking relation, to allow the target window to be located at the set layer. (Rodden column 2 lines 12-17; column 3 lines 47-51; column 7 lines 39-47, 60 to column 8 line 5: describing in response to changes in the configuration, the utility window will always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 4 lines 11-17; 20-28; column 6 lines 35-36: In each of these various scenarios, the user may desire to have access to the buttons of the utility window 42 at all times. In accordance with one aspect of the present invention, such a result can be attained by automatically repositioning and/or resizing the window whenever an event occurs which could have an effect upon the content of the displayed window)
Rodden may not explicitly teach every aspect of the target window being a sibling of a desktop icon layer window.
Kirtane teaches the target window being a sibling of a desktop icon layer window, (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, the Explorer.exe process displays the operating system shell 340 for Microsoft Windows, and displays user interface elements such as the user's desktop [desktop icon layer window] and a taskbar [target window] for switching between applications…NOTE: the user’s desktop and the taskbar are siblings because they both belong to the operating system shell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the target window to be a sibling of the desktop icon layer window as taught by Kirtane for the benefit of controlling a window of Rodden, with a reasonable expectation of success, because the target window being a sibling of the desktop establishes a reference for a stacking relationship, thus, enhancing the window management functionality. In addition, references (Rodden and Kirtane) teach features that are directed to analogous art and they are directed to the same field of 

Regarding Claim 10, Rodden in view of Kirtane teaches wherein the method further comprises: determining at least one window of the desktop icon layer window or a parent window of the desktop icon layer window; (Rodden column 3 lines 31-35: user interface also includes a desktop area 36 which contain various icons 38, and a window 40 associated with a particular application program running on the computer….NOTE: window 40 being a window of the desktop icon layer window) and creating the target window according to the at least one window, (Rodden column 3 lines 35-39, 47-51: generating a utility window 42; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 3 lines 35-43: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer; Fig. 2)  wherein the target window and the desktop icon layer window belong to one parent window. (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, the Explorer.exe process displays the operating system shell 340 [parent window] for Microsoft Windows, and displays user interface elements such as the user's desktop [desktop icon layer window] and a taskbar [target window] for switching between applications…NOTE: the user’s desktop and the taskbar are siblings because they both belong to the operating system shell) [The motivation of claim 9 is applicable to claim 10 and thereby incorporated]

Regarding Claim 11, Rodden in view of Kirtane teaches wherein the method further comprises: acquiring the stacking relation between the target window and the desktop icon layer window. 

Regarding Claim 13, Rodden in view of Kirtane teaches wherein the acquiring the stacking relation between the target window and the desktop icon layer window comprises: acquiring the stacking relation between the target window and the desktop icon layer window in response to the change in the stacking relation between the target window and the desktop icon layer window. (Rodden column 1 lines 12-14; column 2 lines 12-17: automatically repositioning and/or resizing of utility windows in response to actions that may affect the view or content of such windows on a display; column 3 lines 47-51; column 4 lines 43-51; column 7 lines 60-66: In response to a notification that an event has occurred which could affect the content of a window, a determination is first made at step 50 whether any window is currently being displayed which has been designated as one which the user desires to keep on the desktop…NOTE: the stacking relationship would have to be acquired in order for the utility window to remain in the foreground in response to a change) [The motivation of claim 9 is applicable to claim 13 and thereby incorporated]

Regarding Claim 17, Rodden teaches a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a device for controlling a window, cause the device to implement a method for controlling a window, the method comprising: (Rodden column 3 lines 1-7)
detecting a starting operation to start an application (APP); (Rodden column 3 lines 33-46; column 5 lines 9-10: clicking on an application to run the application on the computer; Fig. 2 showing window 40 which would have to have be started by a detected starting operation)
starting the APP in response to the starting operation being detected; (Rodden column 3 lines 33-46; column 5 lines 9-10: the user interface includes window 40 associated with a particular application program running on the computer; Fig. 2)
creating a target window at a set layer; (Rodden column 3 lines 35-39, 47-51: a utility window 42 [target window] is generated; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; Fig. 2) and 
displaying a function button icon of the APP in the target window, (Rodden column 3 lines 35-43; column 5 lines 9-10: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer)
wherein the method further comprises: in response to detecting a change in a stacking relation between the target window and the desktop icon layer window, adjusting a layer of at least one of the target window or the desktop icon layer window according to the changed stacking relation, to allow the target window to be located at the set laver. (Rodden column 2 lines 12-17; column 3 lines 47-51; column 7 lines 39-47, 60 to column 8 line 5: describing in response to changes in the configuration, the utility window will always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 4 lines 11-17; 20-28; column 6 lines 35-36: In each of these various scenarios, the user may desire to have access to the buttons of the utility window 42 at all times. In accordance with one aspect of the present invention, such a result can be attained by automatically repositioning and/or 
However, Rodden may not explicitly teach every aspect of the target window being a sibling of a desktop icon layer window.
Kirtane teaches the target window being a sibling of a desktop icon layer window, (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, the Explorer.exe process displays the operating system shell 340 for Microsoft Windows, and displays user interface elements such as the user's desktop [desktop icon layer window] and a taskbar [target window] for switching between applications…NOTE: the user’s desktop and the taskbar are siblings because they both belong to the operating system shell)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the target window to be a sibling of the desktop icon layer window as taught by Kirtane for the benefit of controlling a window of Rodden, with a reasonable expectation of success, because the target window being a sibling of the desktop establishes a reference for a stacking relationship, thus, enhancing the window management functionality. In addition, references (Rodden and Kirtane) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface management. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 18, Rodden in view of Kirtane teaches wherein the method further comprises: determining at least one window of the desktop icon layer window or a parent window of the desktop icon layer window; (Rodden column 3 lines 31-35: user interface also includes a desktop area 36 which contain various icons 38, and a window 40 associated with a particular application program running on the computer….NOTE: window 40 being a window of the desktop icon layer window) and creating the target window according to the at least one window, (Rodden column 3 lines 35-39, 47-51: generating a utility window 42; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 3 lines 35-43: utility window 42 containing a number of buttons 44 that are respectively associated with different application programs, or processes, that are currently executing on the computer; Fig. 2) wherein the target window and the desktop icon layer window belong to one parent window. (Kirtane [0026]: The environment includes an application 310 and an operating system shell 340. For example, the Explorer.exe process displays the operating system shell 340 [parent window] for Microsoft Windows, and displays user interface elements such as the user's desktop [desktop icon layer window] and a taskbar [target window] for switching between applications…NOTE: the user’s desktop and the taskbar are siblings because they both belong to the operating system shell) [The motivation of claim 17 is applicable to claim 18 and thereby incorporated]

Regarding Claim 19, Rodden in view of Kirtane teaches wherein the method further comprises: acquiring the stacking relation between the target window and the desktop icon layer window. (Rodden column 2 line 12-17; column 3 lines 47-51; column 4 lines 34-47; column 7 lines 60-66: determining position between the utility window and the desktop…NOTE: the stacking relationship would have to be acquired in order for the utility window to remain in the foreground) [The motivation of claim 17 is applicable to claim 19 and thereby incorporated]

Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rodden in view of Kirtane in further view of Bell et al. (US 2012/0174020 A1; hereafter “Bell”).

Claim 7, Rodden in view of Kirtane teaches [wherein the method is applied to a primary display for use by a user, and determined from multiple displays connected, and] the method further comprises: responsive to an operation of the user, or an event triggered by the user on an electronic device resulting in changes the stacking relation between the target window and the desktop icon layer window, (Rodden column 4 lines 43-47; column 7 lines 60-66: In response to a notification that an event has occurred which could affect the content of a window, a determination is first made at step 50 whether any window is currently being displayed which has been designated as one which the user desires to keep on the desktop)
the layer of the target window is reset according to the changed stacking relation, thereby ensuring that the window is always located at the set layer and that the function button icon is displayed always at an upper layer of a desktop without blocking or covering another window. (Rodden column 1 lines 12-14: automatic repositioning and/or resizing of utility windows in response to actions that may affect the view or content of such windows on a display; column 3 lines 47-51; column 7 lines 60-63: generating a utility window 42; the utility window 42 is a " floating" window, which means that it always appears in the foreground of the user interface, i.e., on top of any other windows on the desktop, so that the user always has access to the various process selection buttons; column 6 lines 43-60, column 7 lines 25-46, Figs. 8a-8c showing the utility window 90 containing function button icons at an upper layer of a desktop without blocking or covering another window)
However, Rodden in view of Kirtane may not explicitly teach every aspect of wherein the method is applied to a primary display for use by a user, and determined from multiple displays connected.
Bell teaches wherein the method is applied to a primary display for use by a user, and determined from multiple displays connected, (Bell [0027] [0033]: task switching is operated on a primary display as determined from a plurality of displays)


Regarding Claim 8, Rodden in view of Kirtane may not explicitly teach every aspect of wherein the method is applied to a primary display for use by a user, and determined from multiple displays connected.
However, Bell teaches wherein the method is applied to a primary display for use by a user, and determined from multiple displays connected. (Bell [0027] [0033]: task switching is operated on a primary display as determined from a plurality of displays)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the method to be applied to a primary display for use by a user, and determined from multiple displays connected as taught by Bell for the benefit of controlling a window of Rodden in view of Kirtane, with a reasonable expectation of success, to provide the user with clear indication of where the switch-to window is (Bell [0021)). In addition, references (Rodden in view of Kirtane and Bell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface management. This close relation between both of the references highly suggests a reasonable expectation of success.

Claim 15, Rodden in view of Kirtane may not explicitly teach every aspect of wherein the device is a primary display for use by a user, and determined from multiple displays connected.
However, Bell teaches wherein the device is a primary display for use by a user, and determined from multiple displays connected. (Bell [0027] [0033]: task switching is operated on a primary display as determined from a plurality of displays)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the method to be applied to a primary display for use by a user, and determined from multiple displays connected as taught by Bell for the benefit of controlling a window of Rodden in view of Kirtane, with a reasonable expectation of success, to provide the user with clear indication of where the switch-to window is (Bell [0021)). In addition, references (Rodden in view of Kirtane and Bell) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, user interface management. This close relation between both of the references highly suggests a reasonable expectation of success.

Regarding Claim 16, Rodden in view of Kirtane may not explicitly teach every aspect of wherein the device is a primary display for use by a user, and determined from multiple displays connected.
However, Bell teaches wherein the device is a primary display for use by a user, and determined from multiple displays connected. (Bell [0027] [0033]: task switching is operated on a primary display as determined from a plurality of displays)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the method to be applied to a primary display for use by a user, and determined from multiple displays connected as taught by Bell for the benefit of controlling a window of Rodden in view of Kirtane, with a reasonable expectation of success, to provide the user with clear indication of where the switch-to window is (Bell [0021)). In addition, references (Rodden in view of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patents
Chiarella et al.
US 10,831,513 B2 – Directed to controlling layers in a graphical user interface [abstract]
Engel et al.
US 8,154,473 B2 – Directed to simplifying the operation of and/or improving a user's viewing experience with a multi-layer display system (a display system consisting of one multi-layer display (MLD) device, multiple interconnected MLD devices, or interconnected single layer display (SLD) devices and/or MLD devices) [column 1 lines 13-19] – Relevant to claims 7, 8, 15, and 16
Ramanathan et al.
US 5,767,850 – Relevant to having a function icon on a window 
Trueblood
US 5,675,755 – “A user may designate one or more windows as always-visible windows. If an always-visible window overlaps with a non-always-visible window, then the always-visible window is displayed on top of the non-always-visible window. Always-visible windows are prevented from overlapping with each other” [column 2 lines 51-56] – Relevant to claims 1, 3, 5, 79, 11, 13, 17, and 19


US Patent Application Publications
Holecek et al.
US 2009/0007004 A1 – Directed to for tabbing multiple, windows in an operating system and allowing some intelligent behavior to exist between the windows [0002] – Relevant to independent claims
Jin et al.
US 2020/0341616 A1 – same Applicant as instant application
Lee et al.
US 2015/0089443 A1 – Directed to controlling a display of a multi window, in which a display of a multi window executing an always-on-top (AOT) function is automatically disposed [0003] – Relevant to independent claims

US 2019/0025988 A1 – Directed to displaying a floating window [0002].  Also same assignee.
Matthews et al.
US 2006/0107231 A1 – Directed to displaying an organization of user interfaces on a display in a computer system and, in particular, displaying and organizing user interfaces in relation to other displayed elements [0001] – Relevant to independent claims
Steinbach et al.
US 2015/0058770 A1 – Directed to providing an always-on-top user interface for a mobile application [abstract]
Thiyagarajan et al.
US 2011/0113354 A1 – Directed to an always-on-top media player that is launched from a web page [0001]


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ajay Bhatia can be reached on 571-272-3906.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        March 9, 2021